Case 1:20-cv-10136-NLH-JS Document1 Filed 08/07/20 Page 1 of 19 PagelD: 1

James M. McDonnell, Esq. (Bar ID No, 030572001)
Eliza L. Lloyd, Esq. (Bar ID No. 111352014)
JACKSON LEWIS P.C.

200 Connell Drive, Suite 2000

Berkeley Heights, NJ 07922

(908) 795-5200

ATTORNEYS FOR DEFENDANTS

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
ROBIN GALBRAITH,
Civil Action No,
Plaintiff,
Vv.
: NOTICE AND PETITION FOR
PERFORMANCE FOOD GROUP, INC., : REMOVAL OF CASE FROM THE
PERFORMANCE FOODSERVICE, ; SUPERIOR COURT OF NEW JERSEY,
PERFORMANCE FOOD SERVICE : LAW DIVISION, BURLINGTON
ROMA —NJ, STELLA WYATT, ABC : COUNTY

CORPORATIONS 1-5 (fictitious names
describing presently unidentified business
entities); and JOHN DOES 1-5 (fictitious
names describing presently unidentified
individuals),

Defendants.

TO: William T. Walsh, Clerk of Court
United States District Court for the District of New Jersey
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets
Camden, New Jersey 08101

Matthew A. Luber, Esq.
McOmber, McOmber & Luber P.C,
39 E. Main Street

Marlton, New Jersey 08053
Attorneys for Plaintiff

Pursuant to 28 U.S.C. §§ 1331, 1441(b), and 1446, Defendants Performance Food Group,

Inc., Performance FoodService, Performance Foodservice/ROMA — New Jersey (“improperly

 

 

 
Case 1:20-cv-10136-NLH-JS Document1 Filed 08/07/20 Page 2 of 19 PagelD: 2

pled as “Performance Food Service Roma—NJ”), and Stella Wyatt (collectively, “Defendants”)',
respectfully submit this Notice and Petition for Removal of a case from the Superior Court of
New Jersey, Law Division, Burlington County, bearing Docket No. BUR-L-001354-20, and as
grounds for removal states as follows:

1, Plaintiff, Robin Galbraith (“Plaintiff”), filed this civil action against Defendants in
the Superior Court of New Jersey, Law Division, Burlington County, on July 8, 2020. A true
and correct copy of Plaintiff's Complaint (“Complaint”) is attached hereto as Exhibit A. The
summons and complaint were the initial pleadings received by Defendants setting forth the
claims upon which Plaintiff's action is based.

2. No proceedings have taken place in the state court action. Defendants have not
served an answer or responsive pleading to Plaintiff's Complaint or made any appearance or
argument before the Superior Court of New Jersey.

3, This notice and petition is timely filed within the provisions of 28 U.S.C. §
1446(b). Defendants effected removal within thirty (30) days of Plaintiff filing her Complaint,
the paper from which it could first be ascertained that this action is removable. See 28 U.S.C, §
1446,

4, This action is subject to removal to this Court on the basis of diversity jurisdiction
pursuant to 28 U.S.C, § 1332, as it involves a controversy between citizens of different states:

a. Plaintiff is, and has been, both upon the filing of the subject Complaint on
July 8, 2020, and at the time of filing of this removal petition, a resident of

the State of New Jersey. (See Exhibit A at { 1).

 

' Defendants note that Performance FoodService and Performance Foodservice/-ROMA — New
Jersey (“improperly pled as “Performance Food Service Roma—NJ”’) are d/b/a’s for
Performance Food Group, Inc.

 
Case 1:20-cv-10136-NLH-JS Document1 Filed 08/07/20 Page 3 of 19 PagelD: 3

5.

Performance Food Group, Inc., both upon the filing of the subject
Complaint on July 8, 2020, and at the time of filing of this removal
petition, is incorporated in the State of Colorado with its principal place of
business located in Richmond, Virginia.

Performance Food Group, Inc. does business as Performance FoodService
and Performance FoodService/(ROMA-New Jersey.

Performance Foodservice/ROMA — New Jersey is a business designation
belonging to Performance Food Group, Inc.

Stella Wyatt is, and has been, both upon the filing of the subject
Complaint on July 8, 2020, and at the time of filing of this removal
petition, a resident and citizen of the Commonwealth of Pennsylvania in

Upper Chichester, Delaware County.

As set forth in the Complaint, Plaintiff alleges the following causes of action: (1)

disability discrimination/failure to accommodate/failure to engage in the interactive process in

violation of the New Jersey Law Against Discrimination (“LAD”) (Count One); and (2)

retaliation in violation of the LAD (Count Two). While not specifically enumerated in Plaintiff's

Complaint, the entire amount in controversy appears to contemplate an amount exceeding the

sum of $75,000.

6.

Specifically, Plaintiff seeks to recover reinstatement of employment and all

benefits, back pay and benefits, front pay and benefits, compensatory damages, consequential

damages, reinstatement, punitive damages, interest and enhancements, expenses and costs of

suit, attorneys’ fees, and all other relief available under the LAD and that the Court deems

equitable and just. (See Exhibit A at WHEREFORE clauses following Count Two).

 

 
Case 1:20-cv-10136-NLH-JS Document1 Filed 08/07/20 Page 4 of 19 PagelD: 4

7. Given the extensive relief requested by Plaintiff, Defendants submit that the
amount in controversy exceeds the jurisdictional threshold set by 28 U.S.C. § 1332.

8. Because there is complete diversity between the parties and the amount in
controversy is in excess of $75,000, this Court has original jurisdiction over Plaintiff's claims by
virtue of diversity of citizenship and satisfaction of the amount in controversy requirement of 28
U.S.C, § 1332, This action is properly removable to federal court pursuant to 28 U.S.C. §§
1332(a) and 1441(b), (c).

9, Defendants submit this notice and petition without waiving any defenses to the
claims asserted by Plaintiff or conceding that Plaintiff has pled claims upon which relief may be
_ granted.

10. Venue is proper in this Court pursuant to 28 U.S.C. §1441 (a).

11. Pursuant to 28 U.S.C. § 1446(d}, Defendants have given written notice of the
removal of this action to all adverse parties and have filed a copy of this notice with the Clerk of
the Superior Court of New Jersey, Law Division, Burlington County,

WHEREFORE, Defendants respectfully request that the within action, now pending in
the Superior Court of New Jersey, Law Division, Burlington County, be removed to the United
States District Court for the District of New Jersey.

Respectfully submitted,
JACKSON LEWIS P.C.
200 Connell Drive, Suite 2000
Berkeley Heights, NJ 07922
(908) 795-5200

By: /s/ James M. McDonnell
James M. McDonnell
Eliza L. Lloyd

Attorneys for Defendants
Dated: August 7, 2020

 
Case 1:20-cv-10136-NLH-JS Document1 Filed 08/07/20 Page 5 of 19 PagelD: 5

EXHIBIT A
Case 1:20-cv-10136-NLH-JS Document1 Filed 08/07/20 Page 6 of 19 PagelD: 6
BUR-L-001354-20 07/08/2020 1:02:49 PM Pg 1 of 14 Trans ID: LCV20201184348

Matthew A. Luber, Esq, - NJ ID # 017302010
mal@njlegal.com

R. Armen McOmber, Esq, - NJ ID # 018251998
ram@njlegal.com

Christian V. McOmber, Esq. - NJ ID # 012292010
cvm@njlegal.com

Kelly E. Adler, Esq. - NJ ID # 01942008
kea@njlegal.com

Peter M, Draper, Esq. — NJ ID # 012112012
pmd@nijlegal.com

Meghan A. Clearie, Esq, — NJ ID # 306642019
mac@njlegal.com

McOmber McOmber & Luber, P.C.,

39 E. Main Street

Marlton, NJ 08053

(856) 985-9800 Phone

(856) 263-2450 Fax

 

 

Attorneys for Plaintiff Robin Galbraith

 

ROBIN GALBRAITH, SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: BURLINGTON COUNTY
Plaintiff,
VS. DOCKET NO::

PERFORMANCE FOOD GROUP, INC., Civil Action

PERFORMANCE FOODSERVICE,

PERFORMANCE FOOD SERVICE ROMA— COMPLAINT &

NJ, STELLA WYATT, ABC DEMAND FOR TRIAL BY JURY

CORPORATIONS 1-5 (fictitious names

describing presently unidentified business

entities); and JOHN DOES 1-5 (fictitious names

describing presently unidentified individuals),
Defendants.

 

Plaintiff Robin Galbraith (“Plaintiff’) by way of Complaint against Defendant
Performance Food Group, Inc., Performance Foodservice, Performance Food Service Roma-—NI ,
(collectively “Defendant PFG” or “Corporate Defendant”), Defendant Stella Wyatt (“Defendant

Wyatt” or “Individual Defendant”) (collectively “Defendants”), alleges as follows:

 
Case 1:20-cv-10136-NLH-JS Document1 Filed 08/07/20 Page 7 of 19 PagelD: 7

BUR-L-001354-20 07/08/2020 1:02:49 PM Pg 2 of 14 Trans ID: LCV20201184348

PARTIES

1. Plaintiff is an individual residing in Hainesport, New Jersey, and at all times
relevant hereto was employed by Defendant PFG as a Credit Analyst.

2, Defendant Performance Foodservice is a national corporation organized and
existing under the law of the State of New Jersey with a principal place of business at 301 Herron
Drive, Swedesboro, New Jersey 08085.

3, Defendant Performance Food Group, Inc., is a national corporation with a principal
place of business at 12500 West Creek Parkway, Richmond, Virginia 23238,

4, Defendant Performance Foodservice Roma NJ is a national corporation organized
and existing under the Jaw of the State of New Jersey with a principal place of business at 301
Herron Drive, Swedesboro, New Jersey 08085.

5. At all times relevant hereto, Defendant PFG is an “employer” as defined under the
New Jersey Law Against Discrimination N.J.S.A. 10:5-1 et seg. ((NILAD”).

6, Defendant Wyatt, at all times relevant hereto, is an individual resident of New
Jersey and Vice President of Human Resources at Defendant PFG, This claim is brought against
Defendant Wyatt in her individual capacity and/or as an agent or servant of Defendant PFG during
the course of her employment.

7. Defendant ABC Corporations 1 through 5 are currently unidentified business
entities who have acted in concert with Corporate Defendant, and/or currently unidentified
business entities responsible for the creation and/or implementation of harassment or anti-
discrimination policies of Corporate Defendant, and/or currently unidentified business entities

who have liability for the damages suffered by Plaintiffs under any theory advanced therein.

 
Case 1:20-cv-10136-NLH-JS Document1 Filed 08/07/20 Page 8 of 19 PagelD: 8

BUR-L-001354-20 07/08/2020 1:02:49 PM Pg 3 of 14 Trans ID: LCV20201 184348

8. Defendants John Does 1 through 5 are currently unidentified individuals who acted
in concert with Defendants and/or currently unidentified individuals responsible for the creation
and/or implementation of harassment or anti-discrimination policies of Corporate Defendant and
are currently unidentified individuals who may have liability for the damages suffered by Plaintiffs
under any theory advanced herein.

9, At all relevant times, Defendants have been single and joint employers of Plaintiff
and others similarly situated within the meaning of New Jersey State Law. In this regard, their
operations are interrelated and unified, and they share common management, centralized control
of labor relations, common ownership, common control, common website, common business
purposes, and interrelated business goals. In addition, they jointly determine and manage the pay
practices, rates of employee pay and method of payment, maintenance of employee records and
personnel policies, practices and decisions with respect to the employees.

FACTS COMMON TO ALL CLAIMS

10. Plaintiff repeats each and every allegation set forth above as if set forth fully herein
at length.

11. Defendant PFG food product delivery service serving over one hundred locations
nationwide with approximately 25,000 employees.

12, Plaintiff commenced full time employment at Defendant PFG’s New Jersey
location in May 2015 as a Credit Analyst. For nearly five years, Plaintiff worked at Defendant
PFG without issue. In fact, Plaintiff was the top performing employee in her department and, upon
information and belief, the most highly compensated.

13. In September 2019, after months of persistent foot pain, Plaintiff advised Defendant

PFG that she needed to take medical leave to undergo correction surgery. At the time Michele

 

 

 
Case 1:20-cv-10136-NLH-JS Document1 Filed 08/07/20 Page 9 of 19 PagelD: 9

BUR-L-001354-20 07/08/2020 1:02:49 PM Pg 4 of 14 Trans ID: LCV20201184348

Hoffman was the Vice President of Human Resources and was visibly frustrated with Plaintiff
requesting medical leave and attempted to coerce her into suspending her leave because the
company was “short staffed.” Defendants openly discouraged Plaintiff from taking medical leave.

| 14, For medical reasons, Plaintiff could not delay surgery and, asa result, had no choice
to take medical leave beginning September 6, 2019 with an approximate return to work date of
December 6, 2019,

15. While Plaintiff was out on medical leave, Defendant Wyatt replaced Ms. Hoffman.
Defendant Wyatt was apprised of Plaintiff's medical leave.

16. Unfortunately, in October 2019 Plaintiff had a bad fall. After three different trips
to the hospital, Plaintiff was advised she suffered from spine and back nerve impingement. Plaintiff
suffered numbness, muscle weakness, and sharp pains on a daily basis. Plaintiff’s doctor advised
her that this type of injury could last several months,

17, In November 2019, Plaintiff sought treatment from her doctor at North American
Spine and Pain where she was advised that due to the severe nature of her injuries she would be
out of work until June 2020.

18. Plaintiff's doctor recommended physical therapy because her range of motion was
at approximately -30, which is very poor. Plaintiff received three epidural injections to help with
her discomfort, but they did not help ease her pain. Therefore, at the recommendation of her doctor,
Plaintiff started trigger point injections in efforts to Plaintiff's physical therapist advised her to
start trigger point injections which would attempt to relieve the back of pain.

19. The combination of injuries had a large impact on Plaintiff’s healing. Due to the

terrible prognosis and extended treatment regimen, Plaintiff was fearful of how Defendants would

 

 
Case 1:20-cv-10136-NLH-JS Document 1 Filed 08/07/20 Page 10 of 19 PagelD: 10

BUR-L-001354-20 07/08/2020 1:02:49 PM Pg 5 of 14 Trans ID: LCV20201184348

react to the news — indeed, their initial reaction to medical leave was to dissuade her from taking
leave all together.

20. Out of fear of discrimination and retaliation, Plaintiff requested an accommodation,
with the approval of her doctor, that would allow her to work while recovering. To avoid
aggravating her injuries Plaintiffs doctor recommended a remote work accommodation which
would prevent Plaintiff from having to drive and sit for a long commute which would in turn put
pressure on her foot, back and spine. Plaintiff, through her doctor, thus advised Defendants of this
request.

2]. On December 26, 2019, Defendant PFG’s third-party vendor for Disability and

Leave Services, Sedgwick Claims Manageinent Services, Inc. (“Sedgwick”) requested additional

information regarding the accommodation request, which Plaintiff promptly provided.

Sedgvelck Calms Menagement Services, Inc. @)

POBox 14030
Lealngton, 1 40542-1030 sedgwick.

Praa; (ALOSES2TK oote8 2
Tex: (EX}289-21¢4

Detember 26, 2019 Wete rma tfurmioohe sorts
ere Gym niente 9

Robin Galbraith
1471 Balna Avenue
Datnesport, Hi 08038

RE: Pesformerue Food Gioup (FFG)
Request lo Cormect Beflctenry on AVA Information Request for Reatonable Arcommodation
Cate Murmber; 89917 LOS p29GDDO41G

Helle Robin;

We have tecebed your provider requert for information la reference to your reatonable accommodullon
requart. Lnordar Lo evaluate your request, clulfitation and/or additional information ss needed ss netad
bakow, Tou have vat Jinuiny 8, 2027010 return the eaquested Iatormalion.

Chaliigalfon Required (Aroion)s) Provited Felon)

3, Phd start ond tad dotes whth the potient moy work from home are sequirtd:
Sod dete:
fad dete:

2. Wo the potient intcpatitated ang unable to work prior to the above stant date for work from: home?
Yew
Aan,

 

3. Pleote clonfy the sumber of hours par doy the pottent fr oble to werk from home (Question 29 noter
25 houn per day: S days per week):

 

4. Anesimoted ted dole for tine off fer fotrw vp oppolntmraty th erquired:
‘dole:

$. Aneitimaled tort end end dete for Une off wark for flore-ups sequited?

Stod dotey_
Ena dole:

Pleave have your provider update the form, Innlal ang date any changes, ad Uhyn return ty fan (655) 233-
2240 fo later than lasumry 6, 1020, Fature to provide thd requested Informallon may impat your taquest
for restonable recommodalion,

You can eccen your calm [afoammalion any time Duough way. tthinisakyp com/plg or by calbng the
interactive wotce cerponsa (OVA) syiiém #1 the lol free number above. df you have ady quastionbot
experfence a change In your clreumnulances, plente contact the PFG Di ability and Leave Serdice
Center Monday through Friday, Sar Speri OT,

 

 
Case 1:20-cv-10136-NLH-JS Document 1 Filed 08/07/20 Page 11 of 19 PagelD: 11
BUR-L-001354-20 07/08/2020 1:02:49 PM Pg 6 of 14 Trans ID: LCV20201184348

22. While Plaintiff's reasonable accommodation request was still pending, Plaintiff

was notified on January 9, 2020 that her accommodation Medical Leave was approved for the time

period of November 29, 2019 through June 1, 2020.

Sedgwick Claims Management Services, Inc. @
PO Box 14030

Lexington, KY 40512-4039 sedgwick.
Jamairy 9, 2020
Prana: {U00] 654-5206, option]

Fax (055) 60-2208

Wabe meet cteemiocien cormfoly
Robin Galbraith Geran: Quel Pinder com
1421 Maine Avenue
Malnesport, NJ 08035

RE: Performance Food Group (PFG]
Approval of Accommodation Medieal Leave
Care Murnbert B9192106929000 MTC

Hello Robin:

The PFG Disabilily and Leave Service Cenler was nollfied of your request Lo take an Accommodation
Leave. Your request for Accommodation Leave was approved by PFG from 11/29/2019 through 6/1/2020,

Pleaie be adviied;

Pay: PFG requires you to subslltule or use paid tlme olf during your A¢cormmddalion Leave, PFG will
be substituting ack, vacallon, or other pald time olf as required per PrG's leave policies. The
renvelnder of youd leave wil be unpald,

Relumn to Work/extentions: You will be sequired to present a doctor's release of other cerlification lo
be restored to eaiploymant al the end of your leave. Mauch ceruficetion iy mot fecalved, your
Telurn lo werk may be delayed until the certificalion Is provided. Hf you area driver, depending
on the certaln factors regarding your leave, you may ba subject lo # DOT physical exam prior lo
being pble to retum to work, Please check with your local Kumon Resources representative to
confirm H this applies [oyou,

You can access your clan infermalton any time through wrav.claimlopkup.com/pfg or by cabling the
Entevatlive volce respanta {IVA} system af the toll-free number above. W you have any questions oF
experience a change ln your cireumatanres, plaate contact the PFG Disability and Leave Senice
Center Monday through Falday, 8am - pm ET.

Thank you,

Deanne i.
LOA Representallve

23, After receiving the above notice, Plaintiff spoke with Deanne J. (last name
unknown), a Sedgwick representative, regarding next steps. Deanne J, advised Plaintiff that
Defendant PFG would be contacting her for the purpose of working remotely as an
accommodation,

24. At this point, Plaintiff was hopeful her remote-work accommodation would be

approved. Plaintiff believed the request was exceedingly reasonable because (i) her job tasks and

assignments could be completed on a laptop, and (ii) her department already required employces

 

 
Case 1:20-cv-10136-NLH-JS Document1 Filed 08/07/20 Page 12 of 19 PagelID: 12

BUR-L-001354-20 07/08/2020 1:02:49 PM Pg 7 of 14 Trans ID: LCV20201 184348

to rotate working remotely on Sundays. Defendants and their employees thus were already
equipped to perform their job on a remote basis.

25, Moreover, Defendants have another location, PFG Customized, located only fifteen
minutes from Plaintiff's house. Clearly Defendants are aware of this location and could have
offered it to Plaintiff in the case that Plaintiff did in fact need to physically go into an office to
print, scan or fax. While at the same time, it would prevent Plaintiff from exacerbating her injuries
from sitting or standing too long but at the same time a reasonable accommodation. Defendants
did not offer or even discuss this option with her.

26, To Plaintiffs surprise, in or around the middle of January 2020, Jessica Beacham
and Defendant Wyatt called Plaintiff to inquire about her request. Plaintiff advised Ms. Beacham
and Defendant Wyatt what her limitations were due to her disabilities.

27, However, two hours later, Defendant Wyatt and Ms. Beacham contacted Plaintiff
to advise her that Defendant PFG denied her accommodation because the “majority” of her job
could not be completed from home noting that Plaintiff would be unable to “scan checks at home.”

28. _— Plaintiff advised her that she is not responsible for scanning checks, but even if she
was, Defendant PFG uses a phone application to sean which is readily accessible from home.

29, Defendant Wyatt immediately interrupted her stating, “We are going to fill your
position, but you are not fired.”

30. When Plaintiff asked for clarification, Defendant Wyatt hastily told her “call me
once your disability ends and we will see if there is a position you qualify for available at that
time,”

31. Following that conversation, Plaintiff was extremely concerned for her job security

and ‘her anxiety began to increase drastically. As a result, Plaintiff attempted to contact Defendant

 
Case 1:20-cv-10136-NLH-JS Document1 Filed 08/07/20 Page 13 of 19 PagelD: 13

BUR-L-001354-20 07/08/2020 1:02:49 PM Pg 8 of 14 Trans ID: LCV20201184348

PFG’s corporate office regarding her denial and the ongoing retaliation she was enduring, Plaintiff
left several messages but did not receive a response for weeks.

32. Finally, on or about February 28, 2020, Plaintiff got in contact with a Defendant
Corporate Benefits employee in the Human Resources Department who, without explanation or
reason, advised Plaintiff there was nothing they could do to help her.

33. After Plaintiff requested the name and contact information of Defendant Wyatt's
superior, Corporate Benefits employee finally directed her to Ms. Pam Burns, Defendant Wyatt’s
immediate supervisor.

34. In March 2020, Plaintiff explained to Ms. Burns her need for a remote work
accommodation. Plaintiff explained that her disability does not allow her to sit or stand for long
periods of time, which creates a hardship for her because she has about an hour commute to work
each day.

35. Rather than discuss the matter, Ms, Burns coldly told Plaintiff, “your position can’t
be performed from home and providing you with this accommodation would eause an undue
hardship due to the length of time that your doctor has written you out until—June,”

36. Plaintiff pleaded with Ms. Burns, explaining she could effectively and efficiently
work from home. She explained that Defendant PFG already allows remote work, using Defendant
PFG allowing employees to remote work on Sundays as an example. Plaintiff even offered to work
every Sunday remote shift.

37, In response, Ms. Burns simply told Plaintiff they could not allow it and that “once
your short term disability from the state ends you will be separated from your job.”

38.’ Plaintiff knew that Defendants were targeting her because Ms. Burns had

previously allowed another employee to work remotely as an accommodation without issue.

 
Case 1:20-cv-10136-NLH-JS Document 1 Filed 08/07/20 Page 14 of 19 PagelD: 14

BUR-L-001354-20 07/08/2020 1:02:49 PM Pg 9 of 14 Trans ID: LCV20201184348

39, On March 6, 2020 Plaintiff was advised by a Defendant PFG employee that they
have filled her position and that.dueto the Coronavirus Pandemic, beginning March 21, 2020
all employees would be working rentotely,

40, Now more than ever, Plaintiff was confident that Defendant PFG would have no
choice but to allow her remote work accommodation as the entire company was now working
remote. However, Corporate Defendants did not change or revoke their denial of Plaintiff's
accommodation.

41. On April 22, 2020 Plaintiff requested information regarding her employment status
from Defendants because she needed it for welfare paperwork. In response, Plaintiff received an
email from Defendant Wyatt with an attached letter stating that Plaintiff’s current employment
status was ferminated,

42, Corporate Defendants listed Plaintiff's termination reason as “Unable to return
from leave; Company unable to reasonably accomimodate requested restrictions.”

On Apr 22, 2020, at 2:17 PM, Stella Wyatt
<Stella.Wyatt@pfzc.com> wrote:

Robi,
Attached is the information you requested, Please let me know if
you have any questions.
Thank you,
Stella

Stella Wyatt, SPHR, SHRM-SCP
Vice President, Human Resources

 

 
Case 1:20-cv-10136-NLH-JS Document1 Filed 08/07/20 Page 15 of 19 PagelD: 15

BUR-L-001354-20 07/08/2020 1:02:49 PM Pg 10 of 14 Trans ID: LCV20201 184348

fe PERFORMANCE

FOORETEVIET
April 22, 2020

RE: Robin Galbraith

To: Whom it may concen

Please see information requested noted below,

First day worked: 5/18/2015

Lagt day worked: 9/5/2019

First day of leave of absence: 9/6/2019

Curceot employment status; Temiinnted — Unable to returns from leave; Company unable
to reasonably accommodate requested cestrictions

Sincerely yours,
Stella Wyatt

Stella Wyatt
Vice President of Human Renovrces
Performance Foodservice Roma NJ

43. In retaliation for Plaintiff requesting an accommodation for her disability and
voicing her complaints about being denied same, Plaintiff was terminated,

44. At no point did Defendants engage in the interactive process with Plaintiff to reach
a reasonable accommodation for her disability, Instead, Defendants denied her request without any
further discussion, ignored her complaints for weeks on end and subsequently terminated her
employment without advising her of same.

45. At the point of Plaintiff's termination, the entire company was already working
remotely due to COIVD-19. There was absolutely no reason as to why Defendants, a global
company with annual revenues exceeding $17,000,000,000.00, could not provide Plaintiff her
remote work accommodation of working from home, especially now. It is clear Defendants reason

for Plaintiff's termination ts pretext evidenced by Defendants own actions

 
Case 1:20-cv-10136-NLH-JS Document1 Filed 08/07/20 Page 16 of 19 PagelD: 16

BUR-L-001354-20 07/08/2020 1:02:49 PM Pg 11 of 14 Trans ID: LCV20201 184348

COUNT ONE

NJLAD — DISABILITY DISCRMINATION: FAILURE TO ACCOMMODATE AND
FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS

 

46. Plaintiff repeats each and every allegation set forth above as if set forth fully herein
at length.

47, The conduct of Defendants as detailed above constitutes disability discrimination,
specifically the failure to reasonably accommodate disabled persons and the failure to engage in
the interactive process required by New J ersey law.

48. Defendants were well aware of Plaintiff's disability at all times relevant during
Plaintiffs employment,

49. Throughout the course of Plaintiff's employment, Defendants failed to make
accommodations for Plaintiffs disability.

50. Asa direct result of Plaintiff requesting a reasonable accommodation, Defendants
took retaliatory action by terminating Plaintiff from her employment.

51. As a proximate result of the aforementioned acts and omissions set forth herein,
Plaintiff has sustained damages.

WHEREFORE, Plaintiff demands judgment in her favor and against Defendants on this
Count, together with compensatory and equitable relief, all remedies available under the LAD,
punitive damages, pre- and post-judgment interest, attomey’s fees and costs of suit, and for such
other relief that the Court deems equitable and just.
COUNT TWO
NJLAD — RETALIATION/AIMPROPER REPRISAL

52,  Plaintiffrepeats each and every allegation set forth above as if set forth fully herein

 

 
Case 1:20-cv-10136-NLH-JS Document1 Filed 08/07/20 Page 17 of 19 PagelD: 17

BUR-L-001354-20 07/08/2020 1:02:49 PM Pg 12 of 14 Trans ID: LCV20201184348

at length.

53. Defendants took retaliatory action against Plaintiff by subjecting her to disparate
treatment in the workplace,

54. Specifically, Defendants took retaliatory action against Plaintiff by subjecting her
to disparate treatment, increased hostility, disparate scrutiny, and by terminating her from
employment.

55. Defendants are vicariously, strictly, and/or directly liable to Plaintiff for unlawful
retaliation in violation of the LAD pursuant to N.ZS.A. 10:5-12(d).

56, As a proximate result of the aforementioned acts and omissions set forth herein,
Plaintiff has sustained damages.

WHEREFORE, Plaintiff demands judgment in her favor and against Defendants on this Count,
together with compensatory and equitable relief, all remedies available under the law, punitive
damages, pre-and post-judgment interest, and attorney’s fees and costs of suit. More specifically,

. Plaintiff demands judgment against Defendants for harm suffered in violation of the NJLAD as
follows:

Reinstatement of employment and all benefits;

Back pay and benefits;

Front pay and benefits;

Compensatory damages;

Consequential damages;

Reinstatement;

Punitive damages;

Prejudgment interest and enhancements to off-set negative tax consequences;

Any and all attorneys’ fees, expenses and/or costs, including, but not limited to,

court costs, expert fees and all attorneys’ fees incurred by Plaintiff in the prosecution of

this suit (including enhancements thereof required to off-set negative tax consequences
and/or enhancements otherwise permitted under law);

TOM OO wD

J. Such other relief as may be available pursuant to the LAD and which the Court
deems just and equitable;
K. Ordering Defendants to take appropriate corrective action to stop and prevent

retaliation at the workplace;

 

 
Case 1:20-cv-10136-NLH-JS Document1 Filed 08/07/20 Page 18 of 19 PagelD: 18

BUR-L-001354-20 07/08/2020 1:02:49 PM Pg 13 of 14 Trans ID: LCV20201 184348

Ordering Defendants to take appropriate corrective action to stop and prevent
arassment at the workplace;

Br

M. Ordering Defendants to undergo anti-discrimination training;

N. Ordering Defendants to undergo anti-retaliation training:

O. Ordering Defendants to undergo anti-harassment training;

P, Ordering Defendants to undergo workplace civility training;

Q. Ordering Defendants to undergo bystander intervention training;

R. Ordering Defendants to engage a research organization to assess the effectiveness
of their anti-discrimination training;

5, Ordering Defendants to engage a research organization to assess the effectiveness
of their anti-retaliation training;

T. Ordeting Defendants to engage a research organization to assess the effectiveness
of their anti-harassment training;

Uz. Ordering Defendants to engage a research organization to assess the effectiveness
of their workplace civility training;

V. Ordering Defendants to engage a research organization to assess the effectiveness

of their bystander intervention training;

W. Ordering Defendants to identify an appropriate professional to investigate alry
future complaints of discrimination;

Xx Ordering Defendants to identify an appropriate professional to investigate any
future complaints of harassment;

Y. Ordering Defendants fo identify an appropriate professional to investigate any
future complaints of retaliation; and

Z. Such other relief as may be available and which the Court deems just and
equitable,

DEMAND FOR DISCOVERY OF INSURANCE COVERAGE
Pursuant to Rule 4:10-2(b), demand is made that Defendants disclose to Plaintiff's attomey
whether or not there are any insurance agreements or policies under which any person or firm
carrying on an insurance business may be liable to satisfy part or all of the judgment which may
be entered in this action or indemnify or reimburse for payments made to satisfy the judgment and
provide Plaintiff's attomey with true copies of those insurance agreements or policies, including,
but hot limited to, any and all declaration sheets. This demand shall include and cover not only

primary insurance coverage, but also any excess, catastrophe, and umbrella policies.

 
Case 1:20-cv-10136-NLH-JS Document1 Filed 08/07/20 Page 19 of 19 PagelD: 19

* BUR-L-001354-20 07/08/2020 1:02:49 PM Pg 14 of 14 Trans ID: LCV20201 184348

DEMAND FOR TRIAL BY JURY
Plaintiff demands a trial by jury on all issues.

McOMBER McOMBER & LUBER, P.C.
Attorneys for Plaintiff, Robin Galbraith

By: /s/ Matthew A, Luber

Matthew A. Luber, Esq,
Dated: July 8 2020

DESIGNATION OF TRIAL COUNSEL
Pursuant to Rule 4:25-4, MATTHEW A, LUBER, ESQUIRE is hereby designated as trial

counsel for Plaintiff,

CERTIFICATION
Pursuant to Rule 4:5-1, it is hereby certified that, to the best of my knowledge, there are no
other civil actions or arbitration proceedings involving this matter with respect to this matter and
no other patties need to be joined at this time. I certify that the foregoing statements made by me
are true. I am aware that if any of the foregoing statements made by me are willfully false, I am

subject to punishment,

McOMBER McOMBER & LUBER, P.C.
Attorneys for Plaintiff, Robin Galbraith

By: /s/ Matthew A, Luber
Matthew A. Luber, Esq,
Dated: July 8, 2020

 

 

 
